DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment filed February 7, 2022 has been entered and considered with the Office Action below.

Claims 1-16 and 24-59 have been cancelled.

Drawings
The drawings were received on February 7, 2022.  These drawings are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17, 18, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, and 10 of U.S. Patent No. 11,280,166. Although the claims at issue are not identical, they are not patentably distinct from each other because the switch assembly of claims 17, 18, 22, and 23 of the instant application would have been the obvious switch used in the method of claims 1, 3, 4, 8, and 14 of U.S. Patent No. 11,280,166.

The claims of the instant application correspond to the claims of U.S. Patent No. 11,280,166 (shown in bold below) in the following manner.

Claim 17 – A switch assembly (“target switch assembly” – claim 1), which is part of a chain of switch assemblies (“chain of switch assemblies” – claim 1), the switch assembly comprising: 
a communication unit (CU) (“transmitting, from the controller to the target switch assembly” – claim 1) configured to receive, from an external controller (“placing a controller at a head of the wellbore” – claim 1), a fire command  to activate a detonator (“a fire command to activate the corresponding detonator” – claim 1); 
a voltage measuring unit configured to locally measure a voltage (V) at the switch assembly (“a voltage measured by the target switch assembly at the target switch assembly” – claim 1) after receiving the fire command to activate the detonator (“after the fire command from the controller is received” – claim 1); and 
a computing core (CC) configured to locally make a decision (“making a second decision, locally” – claim 1) whether or not to activate the detonator, after receiving the fire command to activate the detonator and after measuring the voltage (V), based on whether or not the measured voltage (V) at the switch assembly is larger than a threshold value (“whether or not to activate the detonator, after the fire command from the controller is received, based on whether or not a voltage measured by the target switch assembly at the target switch assembly is larger than a threshold voltage” – claim 1).

Claim 18 – The switch assembly of Claim 17, further comprising: 
a detonator switch (“a detonator switch” – claim 3) electrically connected to the detonator (“the detonator switch activates the corresponding detonator” – claim 4).

Claim 22 – The switch assembly of Claim 17, further comprising: 
a first timer which is started upon receiving the fire command, wherein the first timer counts a given first time period (“starting a first timer upon receiving the fire command, wherein the first timer counts a given first time period” – claim 8).

Claim 23 – The switch assembly of Claim 22, further comprising: 
a second timer which is also started upon receiving the fire command, wherein the second timer counts a given second time period, which is shorter than the given first time period (“starting a second timer upon receiving the fire command, wherein the second timer counts a given second time period, which is shorter than the first time period” – claim 14).

Allowable Subject Matter
Claims 17-23 would be allowable if obvious type double patenting rejection of claims 17, 18, 22, and 23, as set forth in this Office action, were overcome via amendment or Terminal Disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  

The following prior art is considered to correspond most closely to the claimed invention.

Lerche et al. (US 2005/0045331) discloses a switch assembly 10A-C, which is part of a chain of switch assemblies 11, the switch assembly comprising:
a communication unit 102 configured to receive, from an external controller 16/17, a fire command [0050]-[0052] to activate a detonator 26; and
a computing core 100 configured to locally make a decision [0036]-[0038], [0042] to activate the detonator, based on (i) a measured parameter correct address — [0049]-[0052]; voltage — [0052], (ii) a threshold value at or above “firing level” — [0052] of the measured parameter, and (iii) the fire command 314, Fig 4, [0051].

Lerche discloses all of the limitations of the above claim(s) except for the switch assembly including a measuring unit configured to measure a voltage at the switch assembly.
Gerez et al. (US 2007/0125540) discloses a switch assembly similar to that of Lerche. The switch assembly are located in a perforating gun assembly Fig 2 that includes an upper firing head, or switch assembly, 206 and gun 228. The firing head a switch 220 and a monitor 208. The monitor measures the shooting power, i.e. voltage, current, etc., in the cable 200, [0028]. This measurement can be used to determine if the voltage in the cable is enough to activate the detonator [0022], [0032], predetermined shooting voltage [0019]. Voltage below this level would indicate a fault in the system [0032] and that the shooting voltage provided was not enough to cause the detonator to active.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the switch assembly of Lerche so that it included a measuring unit to measure the voltage at the switch assembly as taught by Gerez in order to have been able to determine faults in the system, to provide information regarding any systems above the switch assembly, and to provide information regarding the actuation of the switch assembly [0032].

Lerche et al., as modified, fails to disclose deciding whether or not to activate the detonator, after receiving the fire command to activate the detonator and after measuring the voltage, based on whether or not the measured voltage at the switch assembly is larger than a threshold value as recited in the claimed combination.

Similarly, Fripp et al. (US 2014/0352981) discloses a switching system 202 that is electrically connected to an electric load 208 such as a detonator [0058].  The system includes a receiving unit 206 that receives a triggering signal from the surface [0044], [0046].  Upon receipt of this signal, the signal is converted to a rectified signal that is applied to the triggering portion 282, [0050].  The triggering portion includes a switch 222 that is selectively actuated to allow power to pass to the electric load if the experienced voltage is above a threshold voltage [0051].
Fripp et al. fails to disclose measuring the voltage as the switches of disclosed therein actuate merely upon “experiencing” a voltage and fails to disclose whether or not to active the detonator based on whether or not the measured voltage is larger than a threshold valve as recited in the claimed combination.

As such, the prior art of record fails to disclose or suggest deciding whether or not to activate the detonator, after receiving the fire command to activate the detonator and after measuring the voltage, based on whether or not the measured voltage at the switch assembly is larger than a threshold value as recited in the claimed combination.

Claims 18-23 are considered allowable due to their dependence on claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
9/20/2022